This appeal challenges the validity of an order of the Public Service Commission requiring appellant to stop two of its interstate passenger trains at Festus, for the purpose of taking on and discharging passengers. The order was made upon complaint of the citizens of Festus and, upon review in the Circuit Court of Cole County, the order was sustained.
The plaintiff charged inadequate service between Festus and St. Louis, alleging that citizens desiring to go to St. Louis could not reach there before eleven o'clock a.m., under the then existing schedules, and must leave St. Louis at four p.m., to return to Festus, if a return trip were made on the same day.
Appellant answered that it was then operating four regular passenger trains daily through the town of Festus, two north-bound and two south-bound; that each *Page 368 
stopped to receive and discharge passengers, and that the two trains in controversy, one north-bound and one south-bound, stopped regularly at Crystal City, one mile south of Festus. It was further alleged in the answer that said trains were fast through interstate trains operated between the city of St. Louis, Missouri, and the city of Memphis, Tennessee; that said trains were operated upon as fast a schedule as consistent with safety, for the purpose of making connections at St. Louis and Memphis with connecting lines for the interchange of interstate passengers and express traffic and handling of the United States mails; that in order to enable said trains to maintain their schedules and make such connections, it was necessary to eliminate the stops previously made at Festus, and that a requirement to stop said trains at Festus "would directly burden and interfere with interstate commerce and be in conflict with Section 8 of Article 1 of the Constitution of the United States," and, moreover, it would violate Section 21 of Article 2 of the Constitution of Missouri, by taking property for public use without compensation; that it would violate Section 30 of Article 2 of the Constitution of Missouri by depriving appellant of its property without due process of law, and, for the same reason, would violate Section 1 of Article 14 of the Amendments to the Constitution of the United States.
The testimony showed that prior to May 23, 1920, these trains had stopped "on flag" at Festus, and that several passengers were received and discharged daily; that a larger number was usually received on Monday mornings for St. Louis, and in like manner a larger number discharged on Friday evenings, due to week-end visits at Festus. Under the former schedules of said trains, passengers could leave Festus at 6:25 in the morning and arrive at St. Louis at 7:55 of the same morning, and returning could leave St. Louis at nine o'clock in the evening and arrive at Festus one hour and twenty minutes later, thus affording a longer time for the transaction of business at St. Louis by persons *Page 369 
residing in Festus and desiring to visit in St. Louis and return the same day.
On the part of the appellant it appeared that Crystal City and Festus were adjoining towns; that there was a concrete sidewalk from Festus to appellant's depot at Crystal City; that the greatest distance any inhabitant of Festus would have to cover to reach appellant's depot at Crystal City would not exceed two miles, and measuring from the business section of Festus it would be one mile; that the depot at Crystal City was only one mile distant from the depot at Festus; that appellant was required to make an operating stop at Crystal City on account of the intersection of another railroad, and to take water; that there were means of transportation by automobile and "jitney" from Crystal City to Festus, and that the inhabitants of Festus could enjoy the special benefits of the two trains in question by going to the depot at Crystal City.
It was further shown that the congestion of terminal tracks at St. Louis was such that if said north-bound train was behind on its schedule, it suffered delay in entering said terminal and missed connection with departing trains for which it carried passengers, and that generally the stop at Festus directly burdened its interstate business both at St. Louis and Memphis. It was further shown that both of said trains were operated on fast schedules; that there was another line of railroad between Memphis and St. Louis with which appellant was a competitor, and such schedules were required to be maintained for the purpose of securing business; that interference therewith would cause appellant to lose such traffic, and the stop at Festus would cause the loss of five to seven minutes in time, and this was needed to enable appellant to maintain regularity in its schedules.
I. This proceeding must be treated here as a suit in equity and therefore this court may make its own findings of fact. [Railroad v. Public Service Commission, *Page 370 266 Mo. 333; State ex rel. Wabash Railroad Co. v.Appellate  Public Service Commission, 271 Mo. 155; State ex rel.Practice.  Missouri, Kansas  Texas Ry. Co. v. Public Service Commission, 277 Mo. 175.]
II. The law has been repeatedly declared that while it is competent for the State to require adequate local facilities, even to the stoppage of interstate trains, yet when local demands are adequately met the obligation of the railroad isPower of  performed, and the stoppage of interstate trainsState.    becomes an improper and illegal interference with interstate commerce. [Chicago, Burlington  Quincy, Railroad v. Railroad Commission of Wisconsin, 237 U.S. 220; St. Louis-San Francisco Ry. v. Public Service Commission,254 U.S. 535.]
It is equally as well settled that whereas the State may regulate, yet "the State can do nothing which will directly burden or impede the interstate traffic of the company, or impair the usefulness of its facilities for such traffic." [Illinois Central Railroad v. Illinois, 163 U.S. 142, l.c. 154.]
From the foregoing it must be ascertained whether adequate local facilities were provided by appellant, and whether or not the order imposed by the Public Service Commission directly burdened interstate commerce.
III. It was not controverted that the inhabitants of Festus enjoyed the benefit of two trains to and from St. Louis each day, and that a passenger desiring to go to St. Louis could leave Festus so as to arrive at eleven o'clock in the morning or at 7:55 in the evening, and in returning to Festus heAdequate     had his option to leave so as to arrive at Festus atFacilities.  9:18 in the morning or 5:45 in the evening. Furthermore, it appeared from the testimony that another railroad, the Mississippi River  Bonne Terre Ry. Co., afforded two trains each way, so that citizens of Festus had their *Page 371 
option of four different trains into St. Louis and four different trains returning, all of which stopped regularly to receive and discharge passengers.
In addition to this, it was shown that the two trains in question stopped out of necessity at Crystal City, and that the depot there was only one mile distant from the business section of Festus, with streets and sidewalks connecting and with transportation facilities. While it appeared that the jitney or automobile service was inadequate on some occasions, yet for the most part it was not disputed that passengers using the Crystal City depot found means of local transportation.
According to the testimony, Crystal City and Festus are adjoining municipalities and for all practical purposes constituted one continuous city, so that the requirement to stop is based on the theory of separate corporate entities, the maintenance of a depot at each place and a prior schedule. These facts do not argue in favor of local convenience or facilities. Under modern local facilities a distance of a mile or two miles cannot be counted an inconvenience in reaching depots. Few of our modern towns and cities are so planned as to afford all the citizens thereof the convenience of a closer proximity to railroad depots. We must hold, therefore, that the inhabitants of Festus were adequately supplied with facilities for the accommodation of the traveling public and that the stoppage of the trains in question would be simply an addition to ample facilities already provided. [Herndon v. Ry., 218 U.S. 135.]
IV. And in like manner, we must hold that the stoppage of said trains would be a detriment to and hindrance of interstate traffic, and therefore an unlawful regulation and burden upon interstate commerce. It appeared that appellant wasBurden on   required to maintain fast schedules because of theInterstate  rivalry of a competing line and for the purpose ofCommerce.   making connections for its interstate passengers *Page 372 
at St. Louis and Memphis, and the time required to make its stops at Festus endangered its schedules and interfered with its traffic. Under such circumstances, interstate commerce was directly burdened and the regulation was not only repugnant to the Constitution of the United States, but to the Constitution of Missouri and therefore void. [Atlantic Coast Line Railroad Co. v. Wharton, 207 U.S. 328, l.c. 334.]
Accordingly the judgment of the circuit court is reversed and the cause remanded with directions to enter a judgment reversing the order of the Public Service Commission, and it is so ordered.Railey, C., concurs; White, C., not sitting.